PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,732,930
Issue Date: 15 Aug 2017 
Application No. 13/394,205
Filing or 371(c) Date: 5 Mar 2012
Attorney Docket No. P41667 


:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed December 22, 2020, to expunge an assignment document previously recorded in the USPTO assignment records against the above-identified application.  This is also a decision on the petition under 37 CFR 1.182, filed January 8, 2021, to expedite consideration of the petition to expunge the assignment document.

The petition under 37 CFR 1.182 to expedite consideration is granted.

The requirements of 37 CFR 1.182 to expedite the petition to expunge the assignment document have been satisfied.  Accordingly, the request to expunge information will be processed promptly.

The petition to expunge the assignment document is dismissed.  This is not a final agency action.

As discussed in section 323.01(d) of the Manual of Patent Examining Procedure (MPEP), petitions to correct, modify or "expunge" assignment records are rarely granted.  Such petitions are granted only if the petitioner can prove that:

(A)    the normal corrective procedures outlined in MPEP § 323.01(a) through §
323.01(c) will not provide the petitioner with adequate relief; and
(B)    the integrity of the assignment records will not be affected by granting the petition.

Petitioner has not proven item B.  

The removal of a document in its entirety, as requested, will affect the assignment records.  Expungement would prevent the records from being searchable in the Assignment Historical Database or otherwise available to the public, which may be necessary for a competent authority to determine the proper chain of title.  Moreover, the expungement requested involves a validity determination by the USPTO regarding the information to be expunged, which may impact ownership claims on the related patent.  The USPTO, however, has no authority to decide ownership issues.  See Cedars-Sinai Medical Center v. Watkins, 11F.3d 1573, 1581 n.10, 29 USPQ 2d 1188, 1194 n.10 (Fed. Cir. 1993), cert. denied, 114 S. Ct. (1994).  Rather, state law governs contractual obligations, including patent assignment agreements.  See Intellectual Ventures I LLC v. Erie Indem. Co., 121 USPQ2d 1928, 1930 (Fed. Cir. 2017); In re Haines, 1900 C.D. 102, 103 (Comm’r Pat. 1900)(same).  While the ownership of patent rights is typically a question exclusively for state courts, the question of whether contractual language effects a present assignment agreement of patent rights, or an agreement to assign rights in the future, is resolved by Federal Circuit law. See Abraxis Bioscience Inc. v. Navinta LLC, 96 USPQ2d 1977, 1981 (Fed. Cir. 2010); Speedplay, Inc. v. Bebpo, Inc., 211 F.3d 1245, 1253 [53USPQ2d 1984] (Fed.Cir. 2000).  

35 U.S.C. § 261 provides the USPTO with only the limited authority to maintain the assignment records, and does not grant the USPTO with the authority to remove documents.

Petitioner should note that, as discussed in MPEP 323.01(d), 

“Even if a petition to "expunge" a document is granted with respect to a particular application or patent, the image of the recorded document will remain in the records of the Assignment Services Division at the same reel and frame number, and the image will appear when someone views that reel and frame number.”

In the context of the assignment records, “expunge” does not mean that a document will be removed in its entirety.  Rather, “expunge” means that a document containing sensitive information, such as a Social Security Number, may be replaced in the electronically searchable records with a redacted copy of the same document.  The original document will remain in the assignment records at the given reel/frame number.

The redacted copy of the assignment document at issue here was not recorded.  The truncated version filed as a correction is not acceptable.  Accordingly, the petition must be dismissed.

The assignment agreement at issue here has been carefully and thoroughly reviewed by page and line.  Sensitive information is not evident in much of the agreement.  Although the expungement of all redacted information proposed may be desired, the desirability of expungement does not make the information sensitive.  Also, related agreements of confidentiality between the parties does not make the information sensitive.  The truncated copy recorded December 21, 2020 seeks to remove the entirety of the agreement prior to Schedules A and B, which is impermissible.  

If a renewed petition is filed, petitioner should indicate which information in the agreement is considered confidential by identifying where the information is located in the original agreement by suitable identifiers such as page and line number.  Only the sensitive information may be redacted, such as by a black line, while the remainder of the document is not disturbed.  Sensitive information may exist in the numerical values of section 3.1 and the bank account information of section 3.2.  The redacted copy of the agreement must be recorded and available in the USPTO assignment records associated with this application.  After the redacted copy is available in the assignment records and the Office is satisfied that only sensitive information was redacted in the document on record, the electronic links to the original document may be severed to prevent electronic searching for the document.  The original document will remain in the assignment records at the given reel/frame number.

As background, the USPTO simply acts in a ministerial capacity in recording documents that have been submitted for recordation.  See 35 USC 261 and 37 CFR 3.11.  However, the recording of a document pursuant to 37 CFR 3.11 is not a determination by the USPTO of the validity of the document per se or the effect that document has on the title to a patent or application.  See 37 CFR 3.54.   Moreover, it is USPTO policy to maintain a complete history of claimed interests in a given property, and, as such, a recorded assignment document will be retained, even if it is subsequently found to be invalid.  In re Raney, 24 USPQ2d 1713 (Comm’r Pat. 1992).

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions